 

 

Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 1 of 18

oi

6 2020
CAUSE NO. 1113192 AUG a
Raph sd Brean, Clerk of Court

BROOK FOREST COMMUNITY § IN THE COUNTY CIVIL
ASSOCIATION, INC. $ COURT AT LAW NO. 3

Plaintiff, §
vs.

By C 6 py HARRIS COUNTY, TEXAS

ERICH WILLIAM NORRIS

Defendant (pro se). §

DEFENDANT?’S FIRST SUPPLEMENTAL ANSWER
TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE LASHAWN WILLIAMS:

Pursuant to Rule 98, Defendant, Erich W. Norris, files this document. Plaintiff
Brook Forest Community Association, Inc., henceforth “BFCA,” has raised claims
improperly, in bad faith, contrary to the rule of law, and is now subject to a legal
malpractice suit because of said impermissible claims. It is quite surprising, if not
perplexing, that a layperson (pro se) must raise this simple axiomatic, affirmative
defense (special exceptions) to quash very well educated attorney’s time-barred demands,
such as those made by Gregg & Gregg, P.C., counsel for BFCA. They are sufficiently
experienced and knowledgeable in the law to know it is improper to claim demands that
were clearly barred by the Statue of Limitations a long time ago.

BFCA and Gregg & Gregg, P.C. have wasted this Court’s valuable time and
resources, not to mention everyone’s valuable time. Defendant, Erich W. Norris,

henceforth “I,” raise special exception to Plaintiff's following claims:
 

 

Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 2 of 18

1) BFCA’s demand for me to remove my two window A/C units from my
house is time-barred by Tex. Civ. Prac. & Rem. Code Ann.
§ 16.051 (Residual Limitations Period) (4 Years). (See Exhibit A -
Letters #1 and #2; Letters #3 (Certified) and #4 (Certified)).

2) BFCA’s demand for me to remove my utility trailer from my private
driveway is time-barred by Tex. Civ. Prac. & Rem. Code
Ann. § 16.051 (4 Years). (See Exhibit B - Letters #1 and #2;

Letters #3 (Certified) and #4 (Certified)).

The dates of these letters (exhibits) sent by BFCA’s counsel to me concerning their
demands clearly indicate they were fully aware of these issues long ago and said issues
are now subject to the doctrine of laches. BFCA failed to enforce our subdivision deed

restrictions (covenants) within the limitations period as a matter of law (emphasis added).

BFCA’s original suit raising these issues (Case #CV81C0038913, Harris County
Justice Court, Precinct 8, Place 1) was filed on March 11, 2013 and non-suited on
November 20, 2013. I was not named as a party to said (original) suit. The filing of
BFCA’s second (current) suit raising said issues was filed on July 9, 2018. It is clear
and self-evident more than four (4) years had passed before BFCA decided to file a

second suit and improperly and impermissibly raise said issues.

The filing date of the second suit is not controlling in reference to the limitations
period and is moot. The actual date said period began to accrue was in 2011
(approximately seven (7) years before second suit was commenced). An enforcement

action accrues upon breach of the restrictive covenant. See Colton v. Silsbee State Bank,
 

Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 3 of 18

952 S.W.2d 625, 630 (Tex.App.—Beaumont 1997, no writ); Park v. Baxter, 572 S.W.2d
794, 795 (Tex.App.-Tyler 1978, writ ref'd n.r.e.). BFCA’s knowledge of said covenant
violations are clearly delineated and affirmed by their certified letters. They are

indisputable.

The statute of limitations for HOA’s (Home Owner’s Associations) to enforce deed
restrictions is four years. See Tex. Civ. Prac. & Rem. Code Ann. §
16.051 (Vernon 1997); Girsh v. St. John, 218 S.W.3d 921, 925 (Tex.App.—
Beaumont 2007, no pet.); Air Park-Dallas Zoning Comm. v. Crow-Billingsley Airpark,
Ltd., 109 S.W.3d 900, 911 (Tex. App.-Dallas 2003, no pet.); Malmgren v. Inverness
Forest Residents Civic Club, Inc., 981 S.W.2d 875, 877 (Tex.App.-Houston [1st Dist.]
1998, no pet.); Colton v. Silsbee State Bank, 952 S.W.2d 625, 630 (Tex.App.-Beaumont
1997, no writ); Buzbee v. Castlewood Civic Club, 737 S.W.2d 366, 368 (Tex.App.-
Houston [14th Dist.] 1987, no writ); Park v. Baxter, 572 S.W.2d 794, 795 (Tex.App.-

Tyler 1978, writ ref‘d n.r.e.).

BFCA has raised other time-barred claims and these will be addressed in the
forthcoming document Defendant’s Second Supplemental Answer To Plaintiff's

Original Petition.

CONCLUSION
The rule of law (Statute of Limitations) is clear. BFCA’s aforementioned claims
concerning my window A/C units and utility trailer are time-barred. These issues require

no further argument or explanation.
 

Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 4 of 18

Respectfully submitted,

Sue WV. Heros

Defendant (pro se):
Erich W. Norris
15803 Clearcrest Dr.
Houston, TX 77059

Email: erich@erichnorris.com
Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 5 of 18

CERTIFICATE OF SERVICE

I hereby certify a true and correct copy of Defendant’s First Supplemental Answer
to Plaintiff's Original Petition has been sent to Harris County Civil Court At Law No. 3
and to Plaintiff's attorney at the address below on July 6, 2020 via USPS first class mail
pursuant to Rules 21 and 21a of the Texas Rules of Civil Procedure.

Attorney for Plaintiff:
Gregg & Gregg, P.C.
16055 Space Center Blvd.
Suite 150

Houston, TX 77062

Fock 1d Merese

Erich W. Norris (pro se)
 

 

Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 6 of 18

CAUSE NO. 1113192

BROOK FOREST COMMUNITY § IN THE COUNTY CIVIL
ASSOCIATION, INC. § COURT AT LAW NO. 3
Plaintiff, §
vs. §
HARRIS COUNTY, TEXAS
ERICH WILLIAM NORRIS
Defendant (pro se).

DEFENDANT’S FIRST MOTION FOR CONTINUANCE

UNOPPOSED BY PLAINTIFF’S PRESIDENT

TO THE HONORABLE JUDGE LASHAWN WILLIAMS:

Pursuant to Rule 252 and 253, Defendant, Erich W. Norris, files this document.
Defendant, henceforth “I,” requested a jury trial in January 2019 (See Defendant's
Response to Plaintiff's Original Petition). Plaintiff, Brook Forest Community
Association, Inc., henceforth “BFCA,” failed to comply with this Court’s Order For
Trial Setting dated June 4, 2020 ordering them to notify me via certified mail of the trial
setting for August 5, 2020. I just received an email on July 1, 2020 from BFCA’s
counsel indicating this trial was scheduled and would be held via Zoom. This is a
shocking surprise to me.

I am opposed to a non-jury (non-person, digital) trial where I will not be able to
effectively present my case and ‘connect’ in person with jurors. This could be
detrimental to the outcome of my case. There is evidence by reputable research
organizations that support this contention and I will gladly present said data if necessary.
Please be mindful, BFCA is attempting to take my home of approximately 40 years away

from me and render me homeless. I am currently without counsel.
 

 

 

Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 7 of 18

In June I spoke with BFCA’s president Greg Countie, a neighbor of mine, in
person while he was walking his dog. We discussed Covid-19. I have Bronchiectasis — a
chronic inflammatory lung disease (See Exhibit C). My specialist doctor at the Michael
E. DeBakey Veteran’s Administration Medical Center in Houston warmed me I’m in a
high risk group for death in the event I contract Covid-19. Greg indicated to me he was
aware of the potential risk involved for people with underlying medical conditions and he
indicated to me (verbally) at said meeting “they” (the HOA board) would NOT be
opposing this motion. I am still waiting for official confirmation.

I’m requesting said continuance unti] January 2021 at which time there is evidence
a vaccine (which is being fast-tracked) might be available. My doctor indicated I will be
one of the first to receive said vaccine given my underlying lung condition. It would be
irresponsible and dangerous for me to enter a ‘community’ building for an extended
period where the risk of contracting said virus would be high.

Additionally, BFCA has failed to comply with my discovery requests and I need
more time to conduct discovery. On January 18, 2019 I filed Defendant’s First Request
jor Admissions. On January 22, 2019 I filed Defendant’s First Set of Interrogatories to
Plaintiff. BFCA’s counsel replied to those requests but did so by committing postage
meter mail fraud on USPS, believe it or not! I was instructed by USPS’s Inspection
Agency NOT to open said mailings and to hold on to them pending further investigation.
Thus, I have not read BFCA’s discovery responses that I requested. This is a developing
story and one that has just been reignited due to initial misinformation from said agency.

The reason this pertains to reopening discovery is because on March 29, 2019 I

sent BFCA’s counsel an email indicating I cannot open their mailings and requested a
Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 8 of 18

digital copy (See Exhibit D). They never did so (emphasis added). Thus, the discovery
period needs to be reopened.

J am requesting that discovery be reopened pursuant to Rule 190.5 to allow me to
adequately defend my case. Matters of this suit have materially changed since it was
removed to federal court. I am currently seeking counsel. There are additional reasons
for this continuance. Due to a time constraint | will supplement this motion later this
week with further clarification and to clearly explain said additional reasons. The trial is
scheduled 30 days from now and I believe the deadline to submit this motion is today
July 6, 2020.

I will also be seeking sanctions as the Court deems appropriate for BFCA’s non-
compliance with the aforementioned Order from this Court.

The purpose of this motion for continuance is not dilatory in nature but so that
justice may be done. This continuance and additional discovery is essential and vital for

a safe and fair outcome.

Respectfully submitted,
Ec Wervus

Defendant (pro se):
Erich W. Norris
15803 Clearcrest Dr.
Houston, TX 77059

Email: erich@erichnorris.com

 
 

 

Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 9 of 18

CERTIFICATE OF SERVICE

1 hereby certify a true and correct copy of Defendant’s First Motion for
Continuance Unopposed by Plaintiff's President has been sent to Harris County Civil
Court At Law No. 3 and to Plaintiff's attorney at the address below on July 6, 2020 via
USPS first class mail pursuant to Rules 21 and 21a of the Texas Rules of Civil Procedure.

Attomey for Plaintiff:
Gregg & Gregg, P.C.
16055 Space Center Bivd.
Suite 150

Houston, TX 77062

Seek h) Ve+tee

Erich W. Norris (pro se)

 
 

Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 10 of 18

CAUSE NO. 1113192

BROOK FOREST COMMUNITY ; IN THE COUNTY CIVIL
ASSOCIATION, INC.
Plaintiff, COURT AT LAW NO. 3
vs.
y of p y HARRIS COUNTY, TEXAS
ERICH WILLIAM NORRIS
Defendant (Pro se).

Defendant’s Response to Plaintiff's Original Petition

I, Defendant Erich W. Norris, respond to Plaintiff, Brook Forest Community
Association, Inc., assertions and claims in their original petition by saying the covenants
(deed restrictions) expressed in said petition violate fundamental constitutional rights
and liberties of homeowners, both state and federal, and I choose to challenge them in a
court of law with the aid of discovery procedures and invoke my right to a trial by jury.
Furthermore, said covenants are unconscionable and in violation of the Texas
Business and Commerce Code, Subchapter C, Section §2.302, as well as Sections§17.44
and 17.46.

I am without counsel and thus Pro se. In the event my motion to dismiss is
denied, I will discuss Plaintiff's claims in more detail at the scheduled oral hearing on —

January 14, 2019.

Respectfully submitted,
(1/14/2019)

buck hl). Wt,
Defendant (Pro se):
Erich W. Norris

15803 Clearcrest Dr.
Houston, TX 77059
Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 11 of 18

Print | Close Window

Subject: Communication & Mailings
From: erich@erichnorris.com S C O p Y
Date: Fri, Mar 29, 2019 4:55 pm
To: “Tamara Gaines” <tgalnes@gregg-gregg.com>

Mrs. Gaines,

I do not have a telephone at the moment and my internet access is limited. If you wish to contact me, do so by USPS mail or
email.

T have notified the Court of my opposition to your motion. You should have received an email copy.

Additionally, USPS has advised me to retain the mailings you sent me on February 18th (2 letters) and 19th (3 letters)
undisturbed while you and your company are being investigated for your postage meter mail fraud by the their Inspection
Agency. Thus, I need a digital (pdf) copy of those mailings as I have not opened said letters and cannot open them because

they are evidence (unopened/sealed) in said investigation.

Sincerely,
Erich Norms

Copyright © 2003-2020. All rights reserved.

Detendart: ;
gE xhibit D
 

Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 12 of 18

Cause No. 1113192

BROOK FOREST COMMUNITY § IN THE COUNTY CIVIL
ASSOCIATION, INC. §
Plaintiff, §
§
¥ C COURT AT LAW NO. 3
ERICH WILLIAM NORRIS, PY
Defendant. § HARRIS COUNTY, TEXAS

PLAINTIFF’S RESPONSE TO DEFENDANT’S FIRST MOTION FOR CONTINUANCE
UNOPPOSED BY PLAINTIFEF’S PRESIDENT

Plaintiff BROOK FOREST COMMUNITY ASSOCIATION, INC., hereby responds to
Defendant’s First Motion for Continuance Unopposed by Plaintiffs President (“Motion”) and
States:

1. This case was filed on July 9, 2018. Defendant made his first appearance in this
matter on or about January 15, 2019.

2. Since that time, Defendant has filed two (2) different proceedings in Federal Court,
which were ultimately denied or dismissed.

3. Plaintiff has notified Defendant of the trial setting in this matter, as shown in the
Notice of Filing filed in this matter.

4. Defendant essentially asserts two reasons he is requesting a continuance. Plaintiff —
responds to each as follows:

a. Defendant demands an in-person jury trial. While Defendant claims that he
requested a jury trial, Defendant failed to pay the required jury fee pursuant
to Tex. R. Civ. P. 216(b). Further, allowing Defendant to pay the fee now,

more than two (2) years after suit was filed, would cause unreasonable delay
 

8 Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 13 of 18

as jury trials are not being held, and may not be held for some time to come,
i as a result of COVID-19.

b. Defendant demands the right to re-open discovery due to the alleged failure
of Plaintitf to comply with discovery requests. However, Defendant
acknowledges that Plaintiff responded to his discovery requests. Defendant
claims he could not open them due to an alleged mail fraud investigation.
Regardless, Plaintiff has complied with all discovery requests. Defendant’s
request to re-open discovery is untimely, unnecessary and will cause
unreasonable delay.

5. For these reasons, Plaintiff objects to a continuance of the trial scheduled for August
5, 2020 or to rescheduling this matter as a jury trial.

WHEREFORE, Plaintiff respectfully requests that the Court deny the Motion.

Respectfully submitted,

GREGG & GREGG, P.C.

By:  4s/Tamara R. Gaines
i TAMARA R. GAINES
i TBN: 24089152
: 16055 Space Center Blvd., Suite 150
‘ Houston, Texas 77062
Telephone: (281) 480-1211
Facsimile: (281) 480-1210
Email: tgaines@gregg-gregg.com
i ATTORNEY FOR PLAINTIFF
Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 14 of 18

Cause No. 1113192

BROOK FOREST COMMUNITY § IN THE COUNTY CIVIL
ASSOCIATION, INC. §
Plaintiff, — §

v. Sy COPY COURT AT LAW NO. 3
§
ERICH WILLIAM NORRIS, §
§

Defendant. | § HARRIS COUNTY, TEXAS

NOTICE OF FILING PROOF OF SERVICE
Pursuant to the request of the Court, Plaintiff hereby files proof of service of the Order for
Trial Setting via Video Conference dated June 19, 2020. Proof of service is attached hereto.
Respectfully submitted,

GREGG & GREGG, P.C.

By: /s/Tamara R. Gaines
TAMARA R. GAINES
TBN: 24089152
16055 Space Center Blvd., Suite 150
Houston, Texas 77062
Telephone: (281) 480-1211
Facsimile: (281) 480-1210
Email: tgaines(@prege-gregg.com
ATTORNEY FOR PLAINTIFF
Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 15 of 18

CERTIFICATE OF COMPLIANCE

This is to certify that a true and correct photocopy of Notice of Filing Proof of Service
has been seryed upon all attorney(s) of record and/or pro se parties by U.S. first class mail on
this the i tday of July, 2020 to such attorney(s) and/or parties:

Erich William Norris
15803 Clearcrest Drive
Houston, Texas 77059-6411

and the original was filed with the County Clerk of Harris County, Texas, pursuant to Rules 21
and 21a of the Texas Rules of Civil Procedure.

/s/ Tamara R, Gaines
Tamara R. Gaines
Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 16 of 18

114
3192 7/27/2020 2:11 PM

Harris County - County Civil Court at Law No. 3 Chris Hollins
County Clerk

Harris County
Cause No. 1113192
BROOK FOREST COMMUNITY

§
ASSOCIATION, INC. §
Plaintiff,

§

v. - COPY COURT AT LAW NO. 3
§
§

IN THE COUNTY CIVIL

ERICH WILLIAM NORRIS,

Defendant. § HARRIS COUNTY, TEXAS

PLAINTIFE’S NOTICE OF SPECIAL EXCEPTIONS RELATED TO DEFENDANT’S
NOTICE OF COUNTERSUIT AND COUNTERCLAIMS

Plaintiff, BROOK FOREST COMMUNITY ASSOCIATION, INC., hereby asserts special
exceptions to Defendant’s Notice of Countersuit and Counterclaims (“Notice”) and states:

1. This case was filed on July 9, 2018. Defendant made his first appearance in this
matter on or about January 15, 2019.

2. Since that time, Defendant has filed two (2) different proceedings in Federal Court,
which were ultimately denied or dismissed.

3. Trial is scheduled in this matter for August 5, 2020.

4, On July 8, 2020, defendant served the Notice.

5. In the Notice, Defendant states that he is “suing [Plaintiff], Greg Countie and each of
its board members”. Greg Countie and Plaintiff's board members are not parties to this litigation.
However, Defendant failed to pay any fees for filing third party claims, failed to seek leave from the
court to add additional parties pursuant to TRCP 38(a), and failed to serve the additional parties
pursuant to TRCP 38(a).

6. Likewise, while Defendant states he is suing these parties for violations of the Texas

Property Code and Texas Business Organizations Code, harassment, negligence, and emotional
Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 17 of 18

distress, he asserts to no factual basis for these claims and fails to address the elements of or

damages for each cause of action.

7, Further, Defendant asserts that he “may file additional claims” and confirms that the
Plaintiff's board members have not been named.

8. Finally, Defendant asserts that he is suing the undersigned for legal malpractice but
that he is researching the matter. The undersigned is also not a named party.

WHEREFORE, Plaintiff respectfully requests that the Court order the Plaintiff to cure the

defects in form and substance in the Notice.

Respectfully submitted,

GREGG & GREGG, P.C.

By: /s/Tamara R, Gaines
TAMARA R. GAINES
TBN: 24089152
16055 Space Center Blvd., Suite 150
Houston, Texas 77062
Telephone: (281) 480-1211
Facsimile: (281) 480-1210

Email: tgaines@gregg-gregg.com
ATTORNEY FOR PLAINTIFF
Case 4:20-cv-02814 Document 1-2 Filed on 08/06/20 in TXSD Page 18 of 18

CERTIFICATE OF COMPLIANCE

This is to certify that a true and correct photocopy of Plaintiff's Notice of Special
Exceptions Related to Defendant’s Notice of Countersuit and Counterclaims has been served
upon all attorney(s) of record and/or pro se parties by e-mail on this the 28" day of July, 2020 to
such attorney(s) and/or parties:

Erich William Norris
15803 Clearcrest Drive
Houston, Texas 77059-6411

erich@erichnorns.com

and the original was filed with the County Clerk of Harris County, Texas, pursuant to Rules 21
and 21a of the Texas Rules of Civil Procedure.

/s/ Tamara R. Gaines
Tamara R. Gaines

 

 

 

 
